Exhibit 10.1

 

DP# 543787

 

AMENDMENT NO. 2 TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

(2008 Renewal; Tier C; Hits Program Revisions; Expansion Packs; New Xbox 360
Live and PDLC Incentive Program;
XLSP; Japan Volume Rebate Revision; Token Promotions; Joint Promotions)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of the later of the two signature dates below (the
“Amendment Effective Date”) by and between Microsoft Licensing, GP, a Nevada
general partnership (“Microsoft”), and THQ, INC. (“Publisher”), and supplements
that certain Xbox 360 Publisher License Agreement between the parties dated as
of October 31, 2005, as amended (the “Xbox 360 PLA”).

 

RECITALS

 

A.                                   Microsoft and Publisher entered into the
Xbox 360 PLA to establish the terms under which Publisher may publish video
games for Microsoft’s Xbox 360 video game system.

 

B.                                     The parties now wish to extend the term
and otherwise amend certain terms of the Xbox 360 PLA as set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 


1.                                      DEFINITIONS


 


1.1                                 THE DEFINITIONS OF “ASIAN MANUFACTURING
REGION”, “NORTH AMERICAN MANUFACTURING REGION”, “EUROPEAN MANUFACTURING REGION”
AND “MANUFACTURING REGION” ARE HEREBY DELETED FROM THE XBOX 360 PLA.


 


1.2                                 THE DEFINITION OF “ONLINE CONTENT” IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“ONLINE CONTENT” MEANS ANY CONTENT, FEATURE, OR ACCESS TO SOFTWARE OR ONLINE
SERVICE THAT IS DISTRIBUTED BY MICROSOFT PURSUANT TO THIS AGREEMENT.  ONLINE
CONTENT INCLUDES, BUT IS NOT LIMITED TO, ONLINE GAME FEATURES, TITLE UPDATES,
DEMO VERSIONS, XBOX LIVE ARCADE GAMES, TRAILERS, “THEMES,” “GAMER PICTURES” OR
ANY OTHER CATEGORY OF ONLINE CONTENT OR SERVICE APPROVED BY MICROSOFT FROM TIME
TO TIME.  TRAILERS, “THEMES,” “GAMER PICTURES” AND ANY OTHER APPROVED ONLINE
CONTENT IS FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.


 


1.3                                 THE DEFINITION OF “SOFTWARE TITLE” IS HEREBY
EXPANDED TO INCLUDE EXPANSION PACK(S).


 


1.4                                 THE FOLLOWING DEFINITIONS ARE HEREBY ADDED
TO SECTION 2 OF THE XBOX 360 PLA.


 


1.4.1                        “EXPANSION PACK” MEANS AN FPU THAT IS AN ADD-ON,
MISSION PACK, GAME EXPANSION, INCREMENTAL CONTENT, AND/OR OTHER ADDITION TO A
SOFTWARE TITLE THAT (I) WOULD NOT BE GENERALLY CONSIDERED IN THE CONSOLE GAME
INDUSTRY TO BE A NEXT FULL VERSION RELEASE (E.G., A VERSION 1.0 TO 1.5);
(II) REQUIRES ANOTHER FULL VERSION VIDEO GAME IN ORDER TO OPERATE, (III) IS
DERIVED FROM THE CONTENT, STORY, CHARACTERS OR OTHER INTELLECTUAL PROPERTY OF
THE FULL VERSION VIDEO GAME REQUIRED TO PLAY IT, AND (IV) HAS A WSP (DEFINED
BELOW) THAT IS EQUAL TO OR BELOW THE THRESHOLD PRICE (DEFINED BELOW) LISTED FOR
THE ROYALTY TIERS APPLICABLE TO EXPANSION PACKS IN SECTION 1 B. OF EXHIBIT 1
ATTACHED HERETO.  IN ORDER TO MEET THIS DEFINITION OF EXPANSION PACK, SUCH
ADDITION TO A SOFTWARE TITLE MUST BE APPROVED BY MICROSOFT AS AN EXPANSION PACK.


 


1.4.2                        “FAMILY HIT” MEANS ANY HITS SOFTWARE TITLE THAT 
(I) RECEIVED AN “E,” OR AN “E10” RATING FROM THE ESRB; A “PEGI 3+” OR “PEGI 7+”
RATING IN EUROPE, AN “A: ALL AGES” RATING FROM CERO IN JAPAN AND/OR AN
EQUIVALENT RATING IN THE APPLICABLE SALES TERRITORY (TO THE EXTENT SOFTWARE
TITLES ARE RATED BY REGULATORY BOARDS WITHIN THE APPLICABLE SALES TERRITORY);
AND (II) IS CHARACTER BASED AND/OR APPEALS, AS DETERMINED BY MICROSOFT IN ITS
SOLE GOOD FAITH DISCRETION, TO CHILDREN 12 YEARS OF AGE AND YOUNGER. 
NOTWITHSTANDING THE FOREGOING, ANNUAL SPORTS TITLES WILL NOT QUALIFY AS A FAMILY
HIT.


 

MICROSOFT CONFIDENTIAL


 


1



 


1.4.3                        “HIT(S) FPU” MEANS EACH UNIT OF A SOFTWARE TITLE
THAT IS QUALIFIED AND PARTICIPATING IN A HITS PROGRAM.


 


1.4.4                        “HITS PROGRAM(S)” MEAN XBOX 360 PLATINUM OR CLASSIC
HITS AND/OR THE XBOX 360 FAMILY HITS PROGRAMS.


 


1.4.5                        “HITS SOFTWARE TITLE” MEANS ANY SOFTWARE TITLE THAT
QUALIFIES TO PARTICIPATE IN THE HITS PROGRAM PURSUANT TO SECTION 2 OF EXHIBIT 1
ATTACHED HERETO.


 


1.4.6                        “STANDARD FPU” MEANS AN FPU OF A SOFTWARE TITLE
THAT IS NOT A HITS FPU.


 


1.4.7                        “STANDARD SOFTWARE TITLE” MEANS ANY SOFTWARE TITLE
THAT IS NOT A HITS SOFTWARE TITLE OR AN EXPANSION PACK.


 


1.4.8                        “THRESHOLD PRICE” MEANS THE WHOLESALE PRICE (WSP)
IN THE CASE OF THE NORTH AMERICAN, EUROPEAN, AND ASIAN SALES TERRITORIES, OR
SUGGESTED RETAIL PRICE (SRP) IN THE JAPAN SALES TERRITORY AT WHICH PUBLISHER
INTENDS TO SELL THE SOFTWARE TITLE.  IF THE SOFTWARE TITLE IS BUNDLED WITH ANY
OTHER PRODUCT OR SERVICE THAT IS NOT ANOTHER SOFTWARE TITLE, THE THRESHOLD PRICE
WILL BE THE APPLICABLE WSP OR SRP FOR THE ENTIRE BUNDLE.


 


1.5                                 EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN
THIS AMENDMENT, CAPITALIZED TERMS SHALL HAVE THE SAME MEANINGS AS THOSE ASCRIBED
TO THEM IN THE XBOX 360 PLA.


 


2.                                      TERM


 


SECTION 17.1 OF THE XBOX 360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:


 


“17.1                TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND SHALL CONTINUE UNTIL SIX (6) YEARS AFTER SUCH DATE THAT THE
XBOX 360 IS FIRST COMMERCIALLY RELEASED BY MICROSOFT IN THE UNITED STATES. 
UNLESS ONE PARTY GIVES THE OTHER NOTICE OF NON-RENEWAL WITHIN SIXTY (60) DAYS OF
THE END OF THE THEN-CURRENT TERM, THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR
SUCCESSIVE ONE-YEAR TERMS.”


 


3.                                      PRE-CERTIFICATION


 


SECTION 4.1.2 OF THE XBOX 360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:


 


“4.1.2  PRE-CERTIFICATION.  IF THE CONCEPT IS APPROVED, PUBLISHER MAY, AT
PUBLISHER’S OPTION, DELIVER TO MICROSOFT A CODE-COMPLETE VERSION OF THE SOFTWARE
TITLE OR ONLINE CONTENT THAT INCLUDES ALL CURRENT FEATURES OF THE SOFTWARE TITLE
AND SUCH OTHER CONTENT AS MAY BE REQUIRED UNDER THE XBOX 360 PUBLISHER GUIDE. 
UPON RECEIPT THEREOF AND PAYMENT BY PUBLISHER OF THE APPLICABLE
PRE-CERTIFICATION FEE AS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE, MICROSOFT
SHALL CONDUCT TECHNICAL SCREEN AND/OR OTHER TESTING OF THE SOFTWARE TITLE OR
ONLINE CONTENT CONSISTENT WITH THE XBOX 360 PUBLISHER GUIDE AND WILL
SUBSEQUENTLY PROVIDE PUBLISHER WITH ADVISORY FEEDBACK REGARDING SUCH TESTING.”


 


4.                                      EXHIBITS


 


4.1                                 EXHIBITS 1, 2 AND 3 OF THE XBOX 360 PLA ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS ATTACHED HERETO. EXHIBIT 6
(JAPAN/ASIAN ROYALTY INCENTIVE PROGRAM) OF THE XBOX 360 PLA HAS EXPIRED. 
EXHIBITS 6, 8 AND 9 ATTACHED HERETO ARE HEREBY ADDED TO THE XBOX 360 PLA.


 


4.2                                 THE TERM OF THE XBOX 360 LIVE INCENTIVE
PROGRAM ATTACHED AS EXHIBIT 7 OF THE XBOX 360 PLA (THE “ORIGINAL LIVE INCENTIVE
PROGRAM”) IS HEREBY EXTENDED UNTIL DECEMBER 31, 2008.  EFFECTIVE JANUARY 1,
2009, THE ORIGINAL LIVE INCENTIVE PROGRAM IS REPLACED BY THE XBOX LIVE AND PDLC
INCENTIVE PROGRAM ATTACHED AS EXHIBIT 7 TO THIS AMENDMENT.

 


5.                                      NON-DISCLOSURE


 

Section 13.1 of the Xbox 360 PLA is hereby deleted and replaced by the
following:

 

2


 


“13.1                     “NON-DISCLOSURE AGREEMENT.  THE INFORMATION, MATERIALS
AND SOFTWARE EXCHANGED BY THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE,
INCLUDING THE TERMS AND CONDITIONS HEREOF AND OF THE XDK LICENSE, ARE SUBJECT TO
THE NON-DISCLOSURE AGREEMENT BETWEEN THE PARTIES ATTACHED HERETO AS EXHIBIT 5
(THE “NON-DISCLOSURE AGREEMENT”), WHICH IS INCORPORATED HEREIN BY REFERENCE;
PROVIDED, HOWEVER, THAT FOR PURPOSES OF THE FOREGOING, ANY TIME LIMITATION IN
THE NON-DISCLOSURE AGREEMENT ON THE PARTIES’ OBLIGATIONS TO REFRAIN FROM
DISCLOSING INFORMATION PROTECTED UNDER THE NON-DISCLOSURE AGREEMENT
(“CONFIDENTIAL INFORMATION”) SHALL BE EXTENDED SO THAT ANY CONFIDENTIAL
INFORMATION PROVIDED IN RELATION TO THIS AGREEMENT OR BY WAY OF THE XDK LICENSE
IN WHATEVER FORM (E.G. INFORMATION, MATERIALS, TOOLS AND/OR SOFTWARE EXCHANGED
BY THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE), INCLUDING THE TERMS AND
CONDITIONS HEREOF AND OF THE XDK LICENSE, UNLESS OTHERWISE SPECIFICALLY STATED,
WILL BE PROTECTED FROM DISCLOSURE FOR AS LONG AS IT REMAINS CONFIDENTIAL.”


 


6.                                      PROMOTIONS


 


6.1                                 TOKEN PROMOTIONS.  IN THE EVENT PUBLISHER
DESIRES TO DISTRIBUTE PASSWORD-PROTECTED CODES REPRESENTING “TOKENS” (A “TOKEN
PROMOTION”) THAT ARE REDEEMABLE BY USERS FOR ONLINE CONTENT DOWNLOADS FROM XBOX
LIVE (“CONTENT TOKENS”) AS PART OF PROMOTIONAL ACTIVITIES RELATED TO A SOFTWARE
TITLE USING XBOX LIVE MARKETPLACE, PUBLISHER SHALL SUBMIT TO MICROSOFT A CONTENT
TOKEN REQUEST FORM AVAILABLE IN THE XBOX 360 PUBLISHER GUIDE (“TOKEN FORM”) FOR
APPROVAL BY MICROSOFT.  UPON APPROVAL BY MICROSOFT, PUBLISHER WILL PRE-PAY ALL
APPLICABLE FEES AS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE, OR MICROSOFT
MAY****.  AS SOON AS ****, MICROSOFT SHALL CREATE CONTENT TOKENS AND DELIVER
THEM TO PUBLISHER.  PUBLISHER MAY DISTRIBUTE THE CONTENT TOKENS FOR THE CONTENT
DOWNLOAD SOLELY AS PART OF THE TOKEN PROMOTION WITHIN THE SALES TERRITORY AND
DURING THE TERM OF THE TOKEN PROMOTION SPECIFIED ON THE TOKEN FORM.  NO OTHER
PAYMENTS UNDER THE XBOX 360 PLA (MS POINTS OR OTHERWISE) WILL BE PAID WITH
RESPECT TO THE CONTENT TOKENS. PUBLISHER SHALL BE SOLELY RESPONSIBLE FOR ALL
ASPECTS OF MARKETING AND FULFILLMENT OF THE TOKEN PROMOTION, INCLUDING WITHOUT
LIMITATION ALL ADVERTISING AND OTHER PROMOTIONAL MATERIALS RELATED TO THE TOKEN
PROMOTION WHICH SHALL BE DEEMED MARKETING MATERIALS.


 


6.2                                 JOINT  PROMOTIONS.  MICROSOFT AND PUBLISHER
MAY FROM TIME TO TIME AGREE TO DEVELOP, EXECUTE, AND ADMINISTER PROMOTIONS
INVOLVING THE SOFTWARE TITLE(S) (E.G., PLAY AND WIN WEEKENDS FOR THE SOFTWARE
TITLES ON XBOX LIVE, PROMOTIONAL SWEEPSTAKES INVOLVING THE SOFTWARE TITLES,
ETC.) (EACH, A “PROMOTION”).  IN CONNECTION THEREWITH, MICROSOFT AND PUBLISHER
SHALL MUTUALLY AGREE UPON AND EXECUTE A PROMOTION SCHEDULE TO THIS AGREEMENT IN
THE FORM SET FORTH IN THE XBOX 360 PUBLISHER GUIDE (EACH, A “PROMOTION
SCHEDULE”).  THE PARTIES AGREE THAT THE FOLLOWING ADDITIONAL TERMS AND
CONDITIONS SHALL APPLY TO EACH PROMOTION FOR WHICH A PROMOTION SCHEDULE HAS BEEN
FULLY EXECUTED: ****.


 


7.                                      ONLINE CONTENT SAMPLES.


 


7.1                                 XBOX LIVE ARCADE.  FOR EACH PIECE OF ONLINE
CONTENT THAT IS AN XBOX LIVE ARCADE GAME, MICROSOFT WILL BE ENTITLED TO CREATE
**** CONTENT TOKENS, **** OF WHICH MICROSOFT WILL PROVIDE TO THE PUBLISHER AND
**** OF WHICH MICROSOFT MAY USE IN MARKETING, AS PRODUCT SAMPLES, FOR CUSTOMER
SUPPORT, TESTING AND ARCHIVAL PURPOSES.  PUBLISHER SHALL NOT BE ENTITLED TO ANY
ROYALTY FEE OR OTHER COMPENSATION WITH RESPECT TO MICROSOFT’S DISTRIBUTION OF
CONTENT TOKENS AS AUTHORIZED UNDER THIS SECTION 7.1.


 


7.2                                 PREMIUM ONLINE CONTENT.  FOR EACH PIECE OF
PREMIUM ONLINE CONTENT, MICROSOFT WILL BE ENTITLED TO CREATE UP TO **** CONTENT
TOKENS, WHICH PUBLISHER AND MICROSOFT MAY USE IN MARKETING, AS PRODUCT SAMPLES,
FOR CUSTOMER SUPPORT, TESTING AND ARCHIVAL PURPOSES (THE CONTENT TOKENS WILL BE
SPLIT APPROXIMATELY **** BETWEEN PUBLISHER AND MICROSOFT RESPECTIVELY). 
PUBLISHER SHALL NOT BE ENTITLED TO ANY ROYALTY FEE OR OTHER COMPENSATION WITH
RESPECT TO MICROSOFT’S DISTRIBUTION OF CONTENT TOKENS AS AUTHORIZED UNDER THIS
SECTION 7.2


 


8.                                      ONLINE CONTENT


 


NOTWITHSTANDING ANY TERMINATION OR EXPIRATION OF MICROSOFT’S LICENSE TO
DISTRIBUTE ONLINE CONTENT, PUBLISHER ACKNOWLEDGES AND AGREES THAT MICROSOFT WILL
RETAIN A COPY OF ONLINE CONTENT, AND PUBLISHER HEREBY GRANTS MICROSOFT THE
LICENSE TO REDISTRIBUTE THE FINAL VERSION OF ANY ONLINE CONTENT TO XBOX LIVE
USERS WHO HAVE PREVIOUSLY PURCHASED IT, DIRECTLY OR INDIRECTLY, FROM MICROSOFT.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3


 


9.                                      MINIMUM ORDER QUANTITIES


 


9.1                                 THE MOQ PER SOFTWARE TITLE SET FORTH IN
SECTION 7.5.1 OF THE XBOX 360 PLA FOR THE NORTH AMERICAN SALES TERRITORY IS
HEREBY INCREASED TO ****.


 


9.2                                 SECTION 7.5.2 OF THE XBOX 360 PLA IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 


“7.5.2                                          FOR THE PURPOSES OF THIS
SECTION, A “DISC” SHALL MEAN AN FPU THAT IS SIGNED FOR USE ON A CERTAIN DEFINED
RANGE OF XBOX 360 HARDWARE, REGARDLESS OF THE NUMBER OF LANGUAGES OR PRODUCT
SKUS CONTAINED THEREON.  PUBLISHER MUST MEET THE MOQS INDEPENDENTLY FOR EACH
SALES TERRITORY.  FOR EXAMPLE, IF AN FPU IS RELEASED IN BOTH THE NORTH AMERICAN
SALES TERRITORY AND THE EUROPEAN SALES TERRITORY, THEN THE PUBLISHER MUST PLACE
ORDERS TO MANUFACTURE (I) AT LEAST **** FPUS FOR SALE IN THE NORTH AMERICAN
SALES TERRITORY, INCLUDING A MINIMUM OF **** PER DISC INCLUDED IN SUCH FPUS, AND
(II) **** FPUS FOR THE EUROPEAN SALES TERRITORY, INCLUDING A MINIMUM OF **** PER
DISC INCLUDED IN SUCH FPUS.”


 


10.                                 EXCEPT AND TO THE EXTENT EXPRESSLY MODIFIED
BY THIS AMENDMENT NO. 2, THE XBOX 360 PLA SHALL REMAIN IN FULL FORCE AND EFFECT
AND IS HEREBY RATIFIED AND CONFIRMED.   IN THE EVENT OF ANY CONFLICT BETWEEN
THIS AMENDMENT NO. 2 AND THE XBOX 360 PLA THE TERMS OF THIS AMENDMENT SHALL
CONTROL.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

 

MICROSOFT LICENSING, GP

 

THQ, Inc.

 

 

 

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

Name (Print)

 

Name (Print)

 

 

 

Title

 

Title

 

 

 

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

4


 

EXHIBIT 1

 

PAYMENTS

 


1.                                      PLATFORM ROYALTY


 


A.                                       FOR EACH FPU MANUFACTURED DURING THE
TERM OF THIS AGREEMENT, PUBLISHER SHALL PAY MICROSOFT NONREFUNDABLE ROYALTIES IN
ACCORDANCE WITH THE ROYALTY TABLES SET FORTH BELOW (TABLES 1 AND 2) AND THE
“UNIT DISCOUNT” TABLE SET FORTH IN SECTION 1.D OF THIS EXHIBIT 1 (TABLE 3).


 


B.                                      TO DETERMINE THE APPLICABLE ROYALTY RATE
FOR A PARTICULAR SOFTWARE TITLE THAT WILL BE SOLD IN A PARTICULAR SALES
TERRITORY, THE APPLICABLE THRESHOLD PRICE FROM TABLE 1 BELOW FOR THE CATEGORY OF
SOFTWARE TITLE (STANDARD SOFTWARE TITLE, HITS SOFTWARE TITLE AND EXPANSION PACK)
WILL DETERMINE THE CORRECT ROYALTY “TIER” (EXCEPT WITH RESPECT TO THE FIRST
COMMERCIAL RELEASE OF HITS SOFTWARE TITLES AS DESCRIBED FURTHER IN (II) BELOW). 
THE ROYALTY RATE IS THEN AS SET FORTH IN TABLE 2 BASED ON SUCH TIER AND THE
SALES TERRITORY IN WHICH THE FPUS WILL BE SOLD.  FOR EXAMPLE, ASSUME THE
WHOLESALE PRICE OF A STANDARD SOFTWARE TITLE TO BE SOLD IN THE EUROPEAN SALES
TERRITORY IS ****.  ACCORDING TO TABLE 1, **** ROYALTY RATES WILL APPLY TO THAT
SOFTWARE TITLE AND THE ROYALTY RATE FOR EACH FPU AS SET FORTH IN TABLE 2 IS
****.

 

 

****

 

****

****

****

****

  ****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

  ****

****

****

****

****

****

****

****

****

****

****

  ****

****

****

****

****

****

****

****

****

****

****

 

* ****.

 

****

 

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

* ****.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5



 


C.                                       SETTING THE ROYALTY.


 


(I)                                     STANDARD SOFTWARE TITLES AND EXPANSION
PACKS. PUBLISHER SHALL SUBMIT TO MICROSOFT, AT LEAST **** BEFORE PLACING THE
FIRST MANUFACTURING ORDER FOR A STANDARD SOFTWARE TITLE OR AN EXPANSION PACK, A
COMPLETED AND SIGNED “XBOX 360 ROYALTY TIER SELECTION FORM” IN THE FORM ATTACHED
TO THIS AGREEMENT AS EXHIBIT 2 FOR EACH SALES TERRITORY.  THE SELECTION
INDICATED IN THE XBOX 360 ROYALTY TIER SELECTION FORM WILL ONLY BE EFFECTIVE
ONCE IT HAS BEEN APPROVED BY MICROSOFT.  IF A STANDARD SOFTWARE TITLE OR
EXPANSION PACK DOES NOT HAVE AN APPROVED XBOX 360 ROYALTY TIER SELECTION FORM AS
REQUIRED HEREUNDER (E.G. AS A RESULT OF THE PUBLISHER NOT PROVIDING A XBOX 360
ROYALTY TIER SELECTION FORM OR BECAUSE MICROSOFT HAS NOT APPROVED THE XBOX 360
ROYALTY TIER SELECTION FORM), THE ROYALTY RATE FOR SUCH STANDARD SOFTWARE TITLE
WILL DEFAULT TO **** OR FOR SUCH EXPANSION PACK WILL DEFAULT TO ****, REGARDLESS
OF THE ACTUAL THRESHOLD PRICE (I.E., IF MICROSOFT DOES NOT APPROVE AN XBOX 360
ROYALTY TIER SELECTION FORM BECAUSE IT IS FILLED OUT INCORRECTLY, THE ROYALTY
RATE WILL DEFAULT TO ****).  EXCEPT AS SET FORTH IN SECTION 2 (HITS PROGRAMS),
THE SELECTION OF A ROYALTY TIER FOR A STANDARD SOFTWARE TITLE OR EXPANSION PACK
IN A SALES TERRITORY IS BINDING FOR THE LIFE OF THAT SOFTWARE TITLE OR EXPANSION
PACK EVEN IF THE THRESHOLD PRICE IS REDUCED FOLLOWING THE SOFTWARE TITLE’S
COMMERCIAL RELEASE.


 

(ii)                                  Hits Software Title.  Publisher shall
submit to Microsoft, at least **** prior to the targeted Commercial Release of
the Hits Software Title a completed and signed Hits Programs Election Form in
the form attached hereto as Exhibit 6 for each Sales Territory.  The Hits
Programs Election Form will only be effective once it has been approved by
Microsoft.  If a Hits Software Title does not have an approved Hits Programs
Election Form as required hereunder (e.g. as a result of the Publisher not
providing a Hits Programs Election Form or because Microsoft has not approved
the Hits Programs Election Form), the royalty rate for such Hits Software Title
will default to **** (i.e., if Microsoft does not approve a Hits Programs
Election Form because it is filled out incorrectly, the royalty rate will
default to ****).  Unless the Software Title is a Family Hits Title, the first
time a Software Title is Commercially Released as a Hits Software Title, the
**** royalty rate will apply.  However, if the Software Title is a Family Hits
Title and meets the WSP requirements set forth in Table 1 above, Publisher may
select the **** royalty rate.  For the avoidance of doubt, all Hits Software
Titles for the European Sales Territory shall default to the **** royalty rate.

 

Beginning **** after the Commercial Release of a Hits Software Title at the ****
royalty rate, Publisher may elect to change the previously elected royalty rate
for such Hits Software Title to **** in a specific Sales Territory provided that
the Hits Software Title has a WSP or SRP that meets the requirements for ****
royalty rate in Table 1 above. Publisher must submit to Microsoft, at least ****
before placing the first manufacturing order for the applicable Hits Software
Title, a completed Xbox 360 Royalty Tier Migration Form  (a “Tier Migration
Form”) set forth in Exhibit 8 for each Sales Territory. The change in royalty
rate will only apply to manufacturing orders for such Hits Software Title placed
after the relevant Tier Migration Form has been approved by Microsoft.

 


(III)                             CROSS TERRITORY SALES.  EXCEPT FOR FPUS
MANUFACTURED PURSUANT TO SECTION 5 BELOW (ASIA SIMSHIP PROGRAM), PUBLISHER MAY
NOT SELL FPUS IN A CERTAIN SALES TERRITORY THAT WERE MANUFACTURED FOR A
DIFFERENT SALES TERRITORY.  FOR EXAMPLE, IF PUBLISHER WERE TO MANUFACTURE AND
PAY ROYALTIES ON FPUS DESIGNATED FOR SALE IN THE ASIAN SALES TERRITORY,
PUBLISHER COULD NOT SELL THOSE FPUS IN THE EUROPEAN SALES TERRITORY.


 


D.                                      UNIT DISCOUNTS.   PUBLISHER IS ELIGIBLE
FOR A DISCOUNT TO FPUS MANUFACTURED FOR A PARTICULAR SALES TERRITORY (A “UNIT
DISCOUNT”) BASED ON THE NUMBER OF FPUS THAT HAVE BEEN MANUFACTURED FOR SALE IN
THAT SALES TERRITORY AS DESCRIBED IN TABLE 3 BELOW.   EXCEPT AS PROVIDED IN
SECTION 5 BELOW, UNITS MANUFACTURED FOR SALE IN A SALES TERRITORY ARE AGGREGATED
ONLY TOWARDS A DISCOUNT ON FPUS MANUFACTURED FOR THAT SALES TERRITORY; THERE IS
NO WORLDWIDE OR CROSS-TERRITORIAL AGGREGATION OF UNITS FOR A PARTICULAR SOFTWARE
TITLE.  THE DISCOUNT WILL BE ROUNDED UP TO THE NEAREST CENT, YEN OR HUNDREDTH OF
A EURO.

 

Table 3: Unit Discounts

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

6


 

* The revised Unit Discounts for the Japan Sales Territory will only be
effective for Software Titles that are initially manufactured for the Japan
Sales Territory after the Amendment Effective Date.  All Software Titles
initially manufactured prior to the Amendment Effective Date are subject to the
Unit Discounts set forth in the Xbox 360 PLA prior to this Amendment.

 


2.                                      HITS PROGRAMS


 


A.                                       IF A SOFTWARE TITLE MEETS THE CRITERIA
SET FORTH BELOW AND THE APPLICABLE PARTICIPATION CRITERIA IN A PARTICULAR SALES
TERRITORY AT THE TIME OF THE TARGETED COMMERCIAL RELEASE DATE OF THE HITS FPU
AND MICROSOFT RECEIVES THE HITS PROGRAMS ELECTION FORM WITHIN THE TIME PERIOD
SET FORTH IN SECTION 2.A.IV BELOW, PUBLISHER IS AUTHORIZED TO MANUFACTURE AND
DISTRIBUTE HITS FPUS IN SUCH SALES TERRITORY AND AT THE ROYALTY RATE IN TABLE 2
OF SECTION 1 ABOVE APPLICABLE TO HITS FPUS.  IN ORDER FOR A SOFTWARE TITLE TO
QUALIFY AS A HITS FPU IN A SALES TERRITORY, THE FOLLOWING CONDITIONS, AS
APPLICABLE PER HITS PROGRAM, MUST BE SATISFIED:


 


I.                                          THE SOFTWARE TITLE MUST HAVE BEEN
COMMERCIALLY AVAILABLE AS A STANDARD FPU IN THE APPLICABLE SALES TERRITORY FOR
AT LEAST **** BUT NOT MORE THAN **** AT THE TIME OF COMMERCIAL RELEASE OF THE
HITS FPU.


 


II.                                       IN ANY CALENDAR YEAR IN A SALES
TERRITORY, PUBLISHER MAY NOT PUBLISH MORE THAN **** SOFTWARE TITLES AS A FAMILY
HIT.


 


III.                                    THE THRESHOLD PRICE FOR THE HITS FPU
MUST NOT EXCEED A MAXIMUM THRESHOLD PRICE FOR THE RELEVANT SALES TERRITORY (****
FOR THE NORTH AMERICAN SALES TERRITORY, **** IN THE EUROPEAN SALES TERRITORY,
**** IN THE JAPAN SALES TERRITORY, OR THE EQUIVALENT OF **** FOR THE ASIAN SALES
TERRITORY).


 


IV.                                 PUBLISHER MUST PROVIDE NOTICE TO MICROSOFT,
AT LEAST **** PRIOR TO THE TARGETED COMMERCIAL RELEASE, OF ITS INTENT TO HAVE A
CERTAIN SOFTWARE TITLE PARTICIPATE IN THE HITS PROGRAM BY PROVIDING MICROSOFT
WITH A COMPLETED HITS PROGRAM ELECTION FORM.


 


B.                                      AS OF THE DATE PUBLISHER WISHES TO
COMMERCIALLY RELEASE THE SOFTWARE TITLE AS A HITS FPU, PUBLISHER MUST HAVE
MANUFACTURED THE FOLLOWING MINIMUM FPUS OF THE SOFTWARE TITLE AS A STANDARD
SOFTWARE TITLE FOR THE APPLICABLE TIME PERIOD, SALES TERRITORY AND HITS PROGRAM.

 

Table 1: Manufacturing Requirements

From the Amendment Effective Date to March 31, 2009

 

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****


 


C.                                       ALL MARKETING MATERIALS FOR A HITS
SOFTWARE TITLE MUST COMPLY WITH ALL MICROSOFT BRANDING REQUIREMENTS AS MAY BE
REQUIRED IN EACH SALES TERRITORY, AND PUBLISHER SHALL SUBMIT ALL SUCH MARKETING
MATERIALS TO MICROSOFT FOR ITS APPROVAL IN ACCORDANCE WITH THE XBOX 360 PLA. 
NOTWITHSTANDING THE FOREGOING, ALL HIT FPUS MUST COMPLY WITH THE BASIC BRANDING
AND OTHER REQUIREMENTS FOR MARKETING MATERIALS SET FORTH IN THE XBOX 360
PUBLISHER GUIDE.


 


D.                                      THE HIT FPU VERSION MUST BE THE SAME OR
SUBSTANTIALLY EQUIVALENT TO THE STANDARD FPU VERSION OF THE SOFTWARE TITLE. 
PUBLISHER MAY MODIFY OR ADD ADDITIONAL CONTENT OR FEATURES TO THE HIT FPU
VERSION OF THE SOFTWARE TITLE (E.G., DEMOS OR GAME PLAY CHANGES) SUBJECT TO
MICROSOFT’S REVIEW AND APPROVAL, AND PUBLISHER ACKNOWLEDGES THAT ANY SUCH
MODIFICATIONS OR ADDITIONS MAY REQUIRE THE SOFTWARE TITLE TO BE RE-CERTIFIED AT
PUBLISHER’S EXPENSE.


 


E.                                       PUBLISHER ACKNOWLEDGES THAT MICROSOFT
MAY CHANGE ANY OF THE QUALIFICATIONS FOR PARTICIPATION IN A HIT PROGRAM UPON
**** ADVANCED WRITTEN NOTICE TO PUBLISHER.


 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

7



 


3.                                      PAYMENT PROCESS


 


PUBLISHER WILL PRE-PAY ALL ROYALTIES OWED TO MICROSOFT FOR ALL FPUS MANUFACTURED
BY ITS AUTHORIZED REPLICATOR, IN UNITED STATES DOLLARS FOR ALL FPUS MANUFACTURED
FOR SALE IN THE NORTH AMERICAN SALES TERRITORY, IN EUROS FOR ALL FPUS
MANUFACTURED FOR SALE IN THE EUROPEAN SALES TERRITORY AND IN YEN FOR ALL FPUS
MANUFACTURED FOR SALE IN THE JAPAN AND ASIAN SALES TERRITORIES.  PUBLISHER SHALL
NOT AUTHORIZE ITS AUTHORIZED REPLICATORS TO BEGIN PRODUCTION UNTIL SUCH TIME AS
****.  DEPENDING UPON PUBLISHER’S CREDIT WORTHINESS, MICROSOFT MAY, BUT IS NOT
OBLIGATED TO, OFFER PUBLISHER CREDIT TERMS FOR THE PAYMENT OF ROYALTIES DUE
UNDER THIS AGREEMENT WITHIN **** FROM INVOICE CREATION.   ALL PAYMENTS WILL BE
MADE BY WIRE TRANSFER ONLY, IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS SET
FORTH IN THE XBOX 360 PUBLISHER GUIDE.


 


4.                                      BILLING ADDRESS


 


A.                                       PUBLISHER MAY HAVE ONLY TWO “BILL TO”
ADDRESSES FOR THE PAYMENT OF ROYALTIES UNDER THIS AGREEMENT, ONE FOR FPUS
MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE NORTH AMERICAN SALES
TERRITORY AND ONE FOR FPUS MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE
JAPAN SALES TERRITORY AND ASIAN SALES TERRITORY.  IF PUBLISHER DESIRES TO HAVE A
“BILL-TO” ADDRESS IN A EUROPEAN COUNTRY, PUBLISHER (OR A PUBLISHER AFFILIATE)
MUST EXECUTE AN XBOX 360 PUBLISHER ENROLLMENT FORM WITH MIOL WITHIN TEN
(10) BUSINESS DAYS PRIOR TO ESTABLISHING A BILLING ADDRESS IN A EUROPEAN COUNTRY
IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT 3.


 

Publisher’s billing address(es) is as follows:

 

North American Sales Territory:

Japan and Asian Sales Territory (if different than the North American billing
address):

 

 

Name:

 

 

Name:

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

Email address: 

 

 

Email address: 

 

 

Fax:

 

 

Fax:

 

 

Phone:

 

 

Phone:

 

 


 


5.                                      ASIA SIMSHIP PROGRAM


 

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title was first Commercially Released (referred to as
“Original Territory”).  To the extent that a Software Title qualifies as a
Simship Title, the applicable royalty tier (under Section 1.b of this Exhibit 1
above) and Unit Discount (under Section 1.d of this Exhibit 1 above) is
determined as if all FPUs of such Software Title manufactured for distribution
in both the Original Territory and the Simship Territory were manufactured for
distribution in the Original Territory.  For example, if a Publisher initially
manufactures **** FPUs of a Software Title for the Japan Sales Territory and
simships **** of those units to the Simship Territory, the royalty rate for all
of the FPUs is determined by ****.  In this example, Publisher would also
receive a **** Unit Discount on **** units for having exceeded the Unit Discount
level specified in Section 1.d. of this Exhibit 1 above applicable to the Japan
Sales Territory.  Publisher must provide Microsoft with written notice of its
intention to participate in the Asian Simship Program with respect to a
particular Software Title at least **** prior to manufacturing any FPUs it
intends to qualify for the program.  In its notice, Publisher shall provide all
relevant information, including total number of FPUs to be manufactured, number
of FPUs to be simshipped into the Simship Territory, date of simship, etc. 
Publisher remains responsible for complying with all relevant import,
distribution and packaging requirements as well as any other applicable
requirements set forth in the Xbox 360 Publisher Guide.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

8



 


6.                                      ONLINE CONTENT


 

a.                                       For the purpose of this Section 6, the
following capitalized terms have the following meanings:

 

****

 

****

 


B.                                      PUBLISHER MAY, FROM TIME TO TIME, SUBMIT
ONLINE CONTENT TO MICROSOFT FOR MICROSOFT TO DISTRIBUTE VIA XBOX LIVE.  ****


 


C.                                       ****


 


D.                                      ****


 


E.                                       ****


 


F.                                         ****


 


G.                                    ****


 


7.                                      XBOX LIVE BILLING AND COLLECTION


 

Microsoft is responsible for billing and collecting all fees associated with
Xbox Live, including fees for subscriptions and/or any Online Content for which
an Xbox Live User may be charged.  ****

 


8.                                      TAXES


 


A.                                       THE AMOUNTS TO BE PAID BY EITHER PARTY
TO THE OTHER DO NOT INCLUDE ANY FOREIGN, U.S. FEDERAL, STATE, LOCAL, MUNICIPAL
OR OTHER GOVERNMENTAL TAXES, DUTIES, LEVIES, FEES, EXCISES OR TARIFFS, ARISING
AS A RESULT OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, (I) ANY STATE OR LOCAL SALES OR USE
TAXES OR ANY VALUE ADDED TAX OR BUSINESS TRANSFER TAX NOW OR HEREAFTER IMPOSED
ON THE PROVISION OF ANY SERVICES TO THE OTHER  PARTY UNDER THIS AGREEMENT,
(II) TAXES IMPOSED OR BASED ON OR WITH RESPECT TO OR MEASURED BY ANY NET OR
GROSS INCOME OR RECEIPTS OF EITHER PARTY, (III) ANY FRANCHISE TAXES, TAXES ON
DOING BUSINESS, GROSS RECEIPTS TAXES OR CAPITAL STOCK TAXES (INCLUDING ANY
MINIMUM TAXES AND TAXES MEASURED BY ANY ITEM OF TAX PREFERENCE), (IV) ANY TAXES
IMPOSED OR ASSESSED AFTER THE DATE UPON WHICH THIS AGREEMENT IS TERMINATED,
(V) TAXES BASED UPON OR IMPOSED WITH REFERENCE TO EITHER PARTIES’ REAL AND/OR
PERSONAL PROPERTY OWNERSHIP AND (VI) ANY TAXES SIMILAR TO OR IN THE NATURE OF
THOSE TAXES DESCRIBED IN (I), (II), (III), (IV) OR (V) ABOVE, NOW OR HEREAFTER
IMPOSED ON EITHER PARTY (OR ANY THIRD PARTIES WITH WHICH EITHER PARTY IS
PERMITTED TO ENTER INTO AGREEMENTS RELATING TO ITS UNDERTAKINGS HEREUNDER) (ALL
SUCH AMOUNTS, TOGETHER WITH ANY PENALTIES, INTEREST OR ANY ADDITIONS THERETO,
COLLECTIVELY “TAXES”).   NEITHER PARTY IS LIABLE FOR ANY OF THE OTHER PARTY’S
TAXES INCURRED IN CONNECTION WITH OR RELATED TO THE SALE OF GOODS AND SERVICES
UNDER THIS AGREEMENT, AND ALL SUCH TAXES ARE THE FINANCIAL RESPONSIBILITY OF THE
PARTY OBLIGATED TO PAY SUCH TAXES AS DETERMINED BY THE APPLICABLE LAW, PROVIDED
THAT BOTH PARTIES SHALL PAY TO THE OTHER THE APPROPRIATE COLLECTED TAXES IN
ACCORDANCE WITH SUBSECTION B BELOW. EACH PARTY AGREES TO INDEMNIFY, DEFEND AND
HOLD THE OTHER PARTY HARMLESS FROM ANY TAXES (OTHER THAN COLLECTED TAXES,
DEFINED BELOW) OR CLAIMS, CAUSES OF ACTION, COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) AND ANY OTHER LIABILITIES OF ANY NATURE
WHATSOEVER RELATED TO SUCH TAXES TO THE EXTENT SUCH TAXES RELATE TO AMOUNTS PAID
UNDER THIS AMENDMENT.


 


B.                                      ANY SALES OR USE  TAXES DESCRIBED IN A.
ABOVE THAT (I) ARE OWED BY EITHER PARTY SOLELY AS A RESULT OF ENTERING INTO THIS
AGREEMENT AND THE PAYMENT OF THE FEES HEREUNDER, (II) ARE REQUIRED TO BE
COLLECTED FROM THAT PARTY UNDER APPLICABLE LAW, AND (III) ARE BASED SOLELY UPON
THE AMOUNTS PAYABLE UNDER THIS AGREEMENT (SUCH TAXES THE “COLLECTED TAXES”),
WILL BE STATED SEPARATELY AS APPLICABLE ON PAYEE’S INVOICES AND WILL BE REMITTED
BY THE OTHER PARTY TO THE PAYEE, UPON REQUEST PAYEE SHALL REMIT TO THE OTHER
PARTY OFFICIAL TAX RECEIPTS INDICATING THAT SUCH COLLECTED TAXES HAVE BEEN
COLLECTED AND PAID BY THE PAYEE.  EITHER PARTY MAY PROVIDE THE OTHER PARTY AN
EXEMPTION CERTIFICATE ACCEPTABLE TO THE RELEVANT TAXING AUTHORITY (INCLUDING
WITHOUT LIMITATION A RESALE CERTIFICATE) IN WHICH CASE PAYEE SHALL NOT COLLECT
THE TAXES COVERED BY SUCH CERTIFICATE.  EACH PARTY AGREES TO TAKE SUCH
COMMERCIALLY REASONABLE STEPS AS ARE REQUESTED BY THE OTHER PARTY TO MINIMIZE
SUCH COLLECTED TAXES IN ACCORDANCE WITH ALL RELEVANT LAWS AND TO COOPERATE WITH
AND ASSIST THE OTHER PARTY, IN CHALLENGING THE VALIDITY OF ANY


 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9



 


COLLECTED TAXES OR TAXES OTHERWISE PAID BY THE PAYOR PARTY.  EACH PARTY SHALL
INDEMNIFY AND HOLD THE OTHER PARTY HARMLESS FROM ANY COLLECTED TAXES, PENALTIES,
INTEREST, OR ADDITIONS TO TAX ARISING FROM AMOUNTS PAID BY ONE PARTY TO THE
OTHER UNDER THIS AGREEMENT, THAT ARE ASSERTED OR ASSESSED AGAINST ONE PARTY TO
THE EXTENT SUCH AMOUNTS RELATE TO AMOUNTS THAT ARE PAID TO OR COLLECTED BY ONE
PARTY FROM THE OTHER UNDER THIS SECTION. IF ANY TAXING AUTHORITY REFUNDS ANY TAX
TO A PARTY THAT THE OTHER PARTY ORIGINALLY PAID, OR A PARTY OTHERWISE BECOMES
AWARE THAT ANY TAX WAS INCORRECTLY AND/OR ERRONEOUSLY COLLECTED FROM THE OTHER
PARTY, THEN THAT PARTY SHALL PROMPTLY REMIT TO THE OTHER PARTY AN AMOUNT EQUAL
TO SUCH REFUND, OR INCORRECT COLLECTION AS THE CASE MAY BE PLUS ANY INTEREST
THEREON.


 


C.                                       IF TAXES ARE REQUIRED TO BE WITHHELD ON
ANY AMOUNTS OTHERWISE TO BE PAID BY ONE PARTY TO THE OTHER, THE PAYING PARTY
SHALL DEDUCT SUCH TAXES FROM THE AMOUNT OTHERWISE OWED AND PAY THEM TO THE
APPROPRIATE TAXING AUTHORITY.  AT A PARTY’S WRITTEN REQUEST AND EXPENSE, THE
PARTIES SHALL USE REASONABLE EFFORTS TO COOPERATE WITH AND ASSIST EACH OTHER IN
OBTAINING TAX CERTIFICATES OR OTHER APPROPRIATE DOCUMENTATION EVIDENCING SUCH
PAYMENT, PROVIDED, HOWEVER, THAT THE RESPONSIBILITY FOR SUCH DOCUMENTATION SHALL
REMAIN WITH THE PAYEE PARTY.  IF PUBLISHER IS REQUIRED BY ANY NON-U.S.A.
GOVERNMENT TO WITHHOLD INCOME TAXES ON PAYMENTS TO MICROSOFT, THEN PUBLISHER MAY
DEDUCT SUCH TAXES FROM THE AMOUNT OWED MICROSOFT AND SHALL PAY THEM TO THE
APPROPRIATE TAX AUTHORITY, PROVIDED THAT WITHIN **** OF SUCH PAYMENT, PUBLISHER
DELIVERS TO MICROSOFT AN OFFICIAL RECEIPT FOR ANY SUCH TAXES WITHHELD OR OTHER
DOCUMENTS NECESSARY TO ENABLE MICROSOFT TO CLAIM A U.S.A. FOREIGN TAX CREDIT.


 


B.                                      THIS SECTION 7 SHALL GOVERN THE
TREATMENT OF ALL TAXES ARISING AS A RESULT OF OR IN CONNECTION WITH THIS
AGREEMENT NOTWITHSTANDING ANY OTHER SECTION OF THIS AGREEMENT.


 


9.                                      AUDIT


 

During the term of this Agreement and for **** thereafter each party shall keep
all usual and proper records related to its performance under this Agreement,
including but not limited to audited financial statements and support for all
transactions related to the ordering, production, inventory, distribution and
billing/invoicing information.  Such records, books of account, and entries will
be kept in accordance with generally accepted accounting principles.  Either
party (the “Auditing Party”) may audit and/or inspect the other party’s (the
“Audited Party”) records no more than **** in any **** period in order to verify
compliance with the terms of this Agreement.  The Auditing Party may, upon
reasonable advance notice, audit the Audited Party’s records and consult with
the Audited Party’s accountants for the purpose of verifying the Audited Party’s
compliance with the terms of this Agreement and for a period of ****.  Any such
audit will be conducted during regular business hours at the Audited Party’s
offices.  Any such audit will be paid for by Auditing Party unless Material
discrepancies are disclosed.  As used in this section, “Material” means ****. 
If Material discrepancies are disclosed, the Audited Party agrees to pay the
Auditing Party for ****.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

10


 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

1.         THIS FORM MUST BE SUBMITTED AT LEAST **** PRIOR TO THE FIRST
MANUFACTURING ORDER BEING PLACED FOR THE SOFTWARE TITLE FOR EACH RESPECTIVE
SALES TERRITORY.  IF THIS FORM IS NOT SUBMITTED ON TIME OR IS REJECTED BY
MICROSOFT, THE ROYALTY RATE WILL DEFAULT TO **** FOR THE APPLICABLE SALES
TERRITORY.

 

2.         A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

 

 

1.   Publisher Name:

 

 

 

2.   Xbox 360 Software Title Name:

 

 

 

3.   XeMID Number:

 

 

 

 

 

4.   Sales Territory (check one):

 

 

 

 

 

 

North American Sales Territory

 

 

 

 

Japan Sales Territory

 

 

 

 

European Sales Territory

 

 

 

 

Asian Sales Territory

 

 

5.   Final Certification Date:

 

 

 

6.   Select Royalty Tier: (check one):  ****

 

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

11


 

EXHIBIT 3

 

XBOX 360 PUBLISHER ENROLLMENT FORM

 

PLEASE COMPLETE THIS FORM, SIGN IT, AND FAX IT TO MICROSOFT AT +1 (425) 708-2300
TO THE ATTENTION OF YOUR ACCOUNT MANAGER.

 

NOTE:  PUBLISHER MUST COMPLETE, SIGN AND SUBMIT THIS ENROLLMENT FORM ****.

 

This Xbox 360 Publisher Enrollment Form (“Enrollment”) is entered into between
Microsoft Ireland Operations Ltd. (“MIOL”) and the following publisher
(“Publisher”):

 

Publisher:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Fax:

 

 

 

Phone:

 

 

 

Email:

 

 

 

VAT number:

 

 

 

 

and is effective as of the latter of the two signatures identified below.   The
terms of that certain Xbox 360 Publisher License Agreement signed by Microsoft
Licensing, GP and ____________________ dated __________________ (the “Xbox 360
PLA”) are incorporated herein by reference.

 

1.                                     Term.  This Enrollment will expire on the
date on which the Xbox 360 PLA expires, unless it is terminated earlier as
provided for in the Xbox 360 PLA.

 

2.                                     Representations and Warranties.  By
signing this Enrollment, the parties agree to be bound by the terms of this
Enrollment, and Publisher represents and warrants that: (i) it has read and
understands the Xbox 360 PLA, including any amendments thereto, and agrees to be
bound by those; (ii) it is either the entity that signed the Xbox 360 PLA or its
affiliate; and (iii) the information that it has provided herein is accurate.

 

3.                                     Notices; Requests.  All notices and
requests in connection with this Enrollment are deemed given on (i) the ****
after they are deposited in the applicable country’s mail system (**** if sent
internationally), postage prepaid, certified or registered, return receipt
requested; or (ii) **** after they are sent by overnight courier, charges
prepaid, with a confirming fax; and addressed to the Publisher as set forth
above and to MIOL as follows:

 

Microsoft:

MICROSOFT IRELAND OPERATIONS LTD.

 

Microsoft European Operations Centre,

 

Atrium Building Block B,

 

Carmenhall Road,

 

Sandyford Industrial Estate

 

Dublin 18

 

Ireland

 

 

 

Fax: 353 1 706 4110

 

 

Attention:

MIOL Xbox Accounting Services

 

 

with a cc to:

MICROSOFT CORPORATION

 

One Microsoft Way

 

Redmond, WA 98052-6399

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

MICROSOFT CONFIDENTIAL

 

1


 

Attention:

Legal & Corporate Affairs Department

 

Legal Group, E&D (Xbox)

 

Fax: +1 (425) 706-7329

 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

 

 

4.                                     Billing Address.  For purposes of the
Xbox 360 PLA, Exhibit 1, Section 4, Publisher’s billing address for FPUs
manufactured by Authorized Replicators located in the European Sales Territory
is as follows:

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

Email address:

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

Phone:

 

 

 

 

MICROSOFT IRELAND OPERATIONS LTD.

 

PUBLISHER:

 

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

Name (Print)

 

Name (Print)

 

 

 

Title

 

Title

 

 

 

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

2


 

EXHIBIT 6

 

XBOX 360 HITS PROGRAMS ELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

·

 

THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST **** PRIOR TO THE TARGET
COMMERCIAL RELEASE DATE FOR A SOFTWARE TITLE IN A HITS PROGRAM IN ANY SALES
TERRITORY.

·

 

A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN WHICH THE
PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM AND FOR
EACH HITS PROGRAM.

 

1)

 

Publisher Name:

 

 

 

 

 

 

2)

 

Xbox 360 Software Title Name:

 

 

 

 

 

 

3)

 

XMID Number:

 

 

 

4)              Hits Program (circle one)

 

 

 

 

 

Platinum Hits

 

 

 

Platinum Family Hits

 

 

 

 

Classic Hits

 

 

 

Classic Family Hits

 

5)              Royalty Tier if Family Hits (select one; **** not available in
the European Sales Territory):

 

****

 

6)              Sales Territory for which Publisher wants to publish the
Software Title as a Hit FPU (check one):

 

 

 

 

 

North American Sales Territory

 

 

 

Japan Sales Territory

 

 

 

 

European Sales Territory

 

 

 

Asian Sales Territory

 

7)          Date of Commercial Release of Software Title in applicable Sales
Territory: ______________________

 

8)          Number of Standard FPUs manufactured to date for the Software Title
in the applicable Sales Territory: _____________

 

9)          Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Hits Program:

 

 

 

 

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3


 

EXHIBIT 7

 

XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM

 


1.                                      XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM


 

To encourage Publisher to support functionality for Xbox Live in its Xbox 360
Software Titles, to drive increased usage of Xbox Live via Xbox 360 and to
increase support of Premium Downloadable Content, Publisher may qualify for
certain payments based on the amount of Xbox Live Market Share (defined in
Section 2.a. of this Exhibit 7 below) created by Publisher’s Multiplayer
Software Titles (defined in Section 2.c. of this Exhibit 7 below).  Each
Accounting Period (defined in Section 2.j. of this Exhibit 7 below), Microsoft
will calculate Publisher’s Xbox Live Market Share.  If Publisher is ranked in
the **** in the applicable Accounting Period and ****, then Microsoft will pay
Publisher the applicable Incentive set forth in the table in Section 3 of this
Exhibit 7 based on **** in the applicable Accounting Period.

 

Notwithstanding anything herein to the contrary, use of or revenue derived from
online games for which an end user pays a subscription separate from any account
established for basic use of Xbox Live, are excluded from this Xbox 360 Live and
PDLC Incentive Program.

 


2.                                      DEFINITIONS


 


A.                                       “ACCOUNTING PERIOD” MEANS ****, WITHIN
THE TERM (DEFINED IN SECTION 5 BELOW); PROVIDED THAT IF THE EFFECTIVE DATE OF
THIS AGREEMENT OR THE EXPIRATION DATE OF THIS PROGRAM FALLS WITHIN SUCH ****,
THEN THE APPLICABLE PAYMENT CALCULATION SET FORTH BELOW SHALL BE MADE FOR A
PARTIAL ACCOUNTING PERIOD, AS APPROPRIATE.

 


B.                                      “MONTHLY UNIQUE USER MARKET SHARE” MEANS
****.

 


C.                                       “MULTIPLAYER SOFTWARE TITLES” MEANS A
SOFTWARE TITLE FOR XBOX 360 THAT SUPPORTS REAL-TIME MULTIPLAYER GAME PLAY.


 


D.                                      “MONTHLY UNIQUE USERS” MEANS ****.


 


E.                                       “NEW SUBSCRIBER MARKET SHARE” MEANS
****.


 


F.                                         “NEW SUBSCRIBER” MEANS A PAYING
SUBSCRIBER WHO PAYS FOR AN XBOX LIVE ACCOUNT FOR THE FIRST TIME.  A NEW
SUBSCRIBER IS ATTRIBUTED TO THE FIRST MULTIPLAYER SOFTWARE TITLE HE OR SHE
PLAYS, EVEN IF SUCH PLAY WAS DURING A FREE-TRIAL PERIOD WHICH WAS LATER
CONVERTED INTO A PAYING SUBSCRIPTION.  EACH PAYING SUBSCRIBER CAN ONLY BE
COUNTED AS A NEW SUBSCRIBER ONCE, PROVIDED THAT EACH NEW SUBSCRIBER THAT IS
LOCATED IN THE EUROPEAN SALES TERRITORY (ACCORDING TO MICROSOFT’S RECORDS) WILL
BE COUNTED AS THREE NEW SUBSCRIBERS FOR THE PURPOSES OF CALCULATING PUBLISHER’S
XBOX LIVE MARKET SHARE UNDER THIS EXHIBIT 7.


 


G.                                      “PAYING SUBSCRIBER” MEANS ****.


 


H.                                      “PDLC REVENUE” MEANS ****.


 


I.                                          “PDLC REVENUE MARKET SHARE” MEANS
****.


 


J.                                          “SUBSCRIPTION REVENUE” MEANS ****.


 


K.                                       “XBOX LIVE MARKET SHARE” = ****.

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

4


 


3.                                      INCENTIVE TABLE


 


PUBLISHER’S “INCENTIVE” SHALL BE DETERMINED PURSUANT TO THE FOLLOWING TABLE:

 


 


 


****


 


****



****

****

****

****

****

****

****

****

****

****

****

****

****

****

****


 


4.                                      EXAMPLE

 


****


 


5.                                      TERM

 

This Xbox 360 Live and PDLC Incentive Program will commence ****.  Microsoft
reserves the right to change the Xbox Live Market Share upon written notice to
Publisher, but no more frequently than ****.


 


6.                                      PAYMENTS

 

In the event Publisher qualifies for a payment under this program during an
Accounting Period, Microsoft shall furnish Publisher with a statement, together
with payment for any amount shown thereby to be due to Publisher, within ****.


 


7.                                      MODIFICATIONS TO XBOX 360 LIVE AND PDLC
INCENTIVE PROGRAM


 


IN THE EVENT THAT MICROSOFT CHANGES THE XBOX LIVE SUBSCRIPTION MODEL IN A WAY
THAT IMPACTS THE SUBSCRIPTION REVENUE ON A PER PAYING SUBSCRIBER BASIS BY MORE
THAN ****, MICROSOFT MAY CHANGE OR DISCONTINUE THE XBOX LIVE AND PDLC INCENTIVE
PROGRAM BY PROVIDING PUBLISHER WITH **** ADVANCE NOTICE.

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5


 

EXHIBIT 8

 

XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

·             THIS FORM MUST BE SUBMITTED AT LEAST **** PRIOR TO THE FIRST
MANUFACTURING ORDER TO WHICH PUBLISHER DESIRES THE NEW BASE ROYALTY TO APPLY FOR
EACH RESPECTIVE SALES TERRITORY.

·             A HITS SOFTWARE TITLE MAY NOT CHANGE ROYALTIES TIERS UNTIL AFTER
IT HAS BEEN IN THE HITS PROGRAM FOR AT LEAST ****.

·             A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.

 

1.

 

Publisher Name:

 

 

 

 

 

 

2.

 

Xbox 360 Software Title Name:

 

 

 

 

 

 

3.

 

XMID Number:

 

 

 

4.  Sales Territory (check one; Hits Tier 2 not available in the European Sales
Territory):

 

 

 

 

North American Sales Territory

 

 

 

 

Japan Sales Territory

 

 

 

 

Asia Sales Territory

 

 

5.  Date of First Commercial Release:

 

 

 

 

7.  Current royalty tier:  ****

 

8.  Select New Royalty Tier:  ****

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

6

 

 


 


EXHIBIT 9


 


XLSP TERMS


 


THE FOLLOWING TERMS AND CONDITIONS APPLY TO PUBLISHER’S USE OF THE XBOX LIVE
SERVER PLATFORM (“XLSP TERMS”):


 


1.                                      DEFINITIONS


 


1.1                                 “PUBLISHER HOSTED ONLINE CONTENT” MEANS ANY
CONTENT, INCLUDING WITHOUT LIMITATION ANY ONLINE CONTENT, THAT IS HOSTED AND
SERVED THROUGH THE PUBLISHER HOSTING SERVICES.


 


1.2                                 “PUBLISHER HOSTING SERVICES” MEANS
PUBLISHER’S HOSTING OF PUBLISHER HOSTED ONLINE CONTENT PURSUANT TO THESE XLSP
TERMS, WHETHER PERFORMED BY PUBLISHER OR A THIRD PARTY HOST, INCLUDING
OPERATING, MAINTAINING AND CONTROLLING THE SERVERS NECESSARY FOR THE PROVISION
OF PUBLISHER HOSTED ONLINE CONTENT.


 


1.3                                 “THIRD PARTY HOST” MEANS A THIRD PARTY
PROVIDING PUBLISHER HOSTING SERVICES ON BEHALF OF PUBLISHER.


 


1.4                                 “XBOX LIVE SERVER PLATFORM” OR “XLSP” MEANS
MICROSOFT’S PLATFORM AND/OR SERVER ARCHITECTURE WHICH ENABLES THE PUBLISHER
HOSTING SERVICES TO FUNCTION AS AN EXPANSION TO THE FEATURES AVAILABLE FROM THE
XBOX LIVE SERVICE.


 


1.5                                 “XBOX LIVE USER CONTENT” MEANS ANY CONTENT
THAT ORIGINATES FROM XBOX LIVE USERS IN ANY FORMAT AND THAT IS PUBLISHED THROUGH
OR AS PART OF ANY PUBLISHER HOSTED ONLINE CONTENT, BUT EXCLUDING XBOX LIVE USER
COMMUNICATIONS.


 


1.6                                 “XBOX LIVE USER COMMUNICATIONS” MEANS
TRANSIENT VOICE AND TEXT COMMUNICATIONS SENT FROM AN XBOX LIVE USER TO ONE OR
MORE XBOX LIVE USERS (E.G., VOICE CHAT).


 


2.                                      APPROVAL AND CERTIFICATION


 

All proposed Publisher Hosting Services and Publisher Hosted Online Content must
go through the same approval process as set forth in the Xbox 360 PLA (i.e., the
stages for Concept approval, pre-Certification, Certification and Marketing
Materials approvals that apply to all aspects of the Software Title). All
Publisher Hosting Services and Publisher Hosted Online Content is subject to the
same terms to which any Software Title and/or Online Content is subject per the
Xbox 360 PLA. In order to pass a Software Title using XLSP through
Certification, Publisher may be required to submit additional information about
its server architecture and access to its server environment sufficient to
enable Microsoft to conduct testing of the Publisher Hosting Services. In
addition to the requirements under these XLSP Terms, Publisher acknowledges and
agrees that it will be bound by all XLSP policies set forth in the Xbox 360
Publisher Guide.

 


3.                                      PRIVACY


 

As a condition for Certification, Microsoft may require Publisher to have a
separate terms of use or privacy policy under Publisher’s name and implemented
in a manner that is acceptable to Microsoft. Microsoft must expressly consent to
any collection of Xbox Live User’s personally identifiable information and in
such event, Publisher may collect only what user data that is legitimately
necessary for the intended purpose and may not use any such user data relating
to the Xbox 360 and the Xbox Live service in any manner outside of the Publisher
Hosting Services. In the event Microsoft requires that Publisher use a separate
terms of use or privacy policy for the Publisher Hosting Services, then such
policies will clearly state that (i) that the Xbox Live User’s personal
information will be shared with Microsoft, and (ii) that the Xbox Live User will
be subject to the terms and conditions of the Microsoft Privacy Statement and
the Xbox Terms of Use. Such notice must contain hyperlinks to the Xbox Live
terms of use, privacy statement, and code of conduct currently located at
http://www.xbox.com/en-US/xboxlive. Publisher agrees that any separate terms of
use or privacy policy will be in addition to and not conflicting with the Xbox
Live terms of use, privacy statement and code of conduct.

 


4.                                      BETA TRIALS


 

At any time prior to Certification of the Software Title, Microsoft may require
that internal or public beta testing be conducted by or on behalf of Microsoft
(the “Beta Trials”). Microsoft’s prior written approval, which may be withheld
in Microsoft’s sole discretion, is required for any Beta Trials. All feedback
provided by Microsoft to Publisher as a result of the Beta Trials is advisory in
nature, and satisfactory feedback from the Beta Trials is not an indication that
the Publisher Hosted

 

7


 

Online Content will be approved following the Certification submission.
Likewise, Beta Trial feedback may include information regarding violations of
technical Certification requirements that could, if not addressed by Publisher,
result in Certification failure.

 


5.                                      PUBLISHER HOSTING SERVICES


 


5.1                                 PUBLISHER RESPONSIBILITY. PUBLISHER IS
RESPONSIBLE FOR HOSTING THE PUBLISHER HOSTED ONLINE CONTENT AND PROVIDING THE
PUBLISHER HOSTING SERVICES. PUBLISHER SHALL OPERATE THE PUBLISHER HOSTING
SERVICES IN A MANNER THAT MEETS OR EXCEEDS STANDARDS OF QUALITY, PERFORMANCE,
STABILITY, AND SECURITY GENERALLY ACCEPTED IN THE INDUSTRY, AND THOSE SPECIFIC
REQUIREMENTS SET FORTH BELOW IN THIS SECTION AND IN THE XBOX 360 PUBLISHER
GUIDE.


 


5.2                                 THIRD PARTY HOST. IF PUBLISHER IS USING A
THIRD PARTY HOST TO PROVIDE THE PUBLISHER HOSTING SERVICES, PUBLISHER MAY
PROVIDE THE THIRD PARTY HOST WITH ACCESS TO ONLY THOSE PORTIONS OF THE XDK THAT
ARE NECESSARY FOR THE THIRD PARTY HOST TO PERFORM THE PUBLISHER HOSTING
SERVICES. PRIOR TO USING THE SERVICES OF ANY THIRD PARTY HOST, THE THIRD PARTY
HOST AND PUBLISHER MUST SIGN A THIRD PARTY HOSTING AGREEMENT SUBSTANTIALLY AND
MATERIALLY IN THE FORM SET FORTH IN THE XBOX 360 PUBLISHER GUIDE, AND MICROSOFT
MUST ACCEPT AND APPROVE SUCH AGREEMENT IN WRITING. PUBLISHER HEREBY
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE THIRD PARTY HOST’S PERFORMANCE OF
THE APPLICABLE OBLIGATIONS AND RESTRICTIONS IMPOSED BY THESE XLSP TERMS AND THE
THIRD PARTY HOSTING AGREEMENT.


 


5.3                                 PUBLISHER HOSTING SERVICE REQUIREMENTS.
PUBLISHER SHALL ADHERE TO THE FOLLOWING REQUIREMENTS AND UPON REQUEST FROM
MICROSOFT, PUBLISHER SHALL PROVIDE MICROSOFT WITH SUFFICIENT INFORMATION TO
VERIFY COMPLIANCE WITH THESE REQUIREMENTS:


 


5.3.1                        OPERATION. PUBLISHER SHALL MONITOR THE OPERATION
AND PERFORMANCE OF THE PUBLISHER HOSTING SERVICES, RESPOND TO TECHNICAL AND XBOX
LIVE USER INQUIRIES, AND HAVE RULES, POLICIES, AND PROCEDURES FOR THE PUBLISHER
HOSTING SERVICES THAT ARE CONSISTENT WITH THE STANDARDS DEFINED BELOW OR AS
OTHERWISE PROVIDED BY MICROSOFT FROM TIME TO TIME IN THE EVENT MICROSOFT
REASONABLY DETERMINES THAT THE STANDARDS NEED TO BE UPDATED IN LIGHT OF INDUSTRY
STANDARDS.


 


5.3.2                        REPORTING AND TECHNICAL POLICIES. THE PARTIES SHALL
FOLLOW THE COMMUNICATION PROCESSES FOR SHARING AND UPDATING EACH OTHER’S
TECHNICAL TEAMS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE. IN ADDITION,
PUBLISHER SHALL FOLLOW THE TECHNICAL PROCESSES, POLICIES, RULES, AND DETAILED
PROCEDURES FOR NOTIFICATION, ESCALATION AND REPORTING OF SCHEDULED AND
UNSCHEDULED MAINTENANCE, AND PROBLEMS THAT MIGHT OCCUR WITH THE PUBLISHER
HOSTING SERVICES AS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE. EACH PARTY IS
RESPONSIBLE FOR NOTIFYING THE OTHER IN THE EVENT THAT IT DISCOVERS A TECHNICAL
PROBLEM WITH THE SERVICE OF THE OTHER PARTY. PUBLISHER SHALL PROVIDE MICROSOFT
**** ADVANCED WRITTEN NOTICE OF PUBLISHER’S SCHEDULED DOWNTIMES, AND PUBLISHER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SCHEDULE MAINTENANCE DOWNTIMES FOR
THE PUBLISHER HOSTING SERVICES AT THE SAME TIME AS MICROSOFT’S SCHEDULED
DOWNTIMES FOR XBOX LIVE. UPON NOTIFICATION OF A SCHEDULED DOWNTIME FOR THE
PUBLISHER HOSTING SERVICES, MICROSOFT MAY AT ITS OPTION REQUEST AN ALTERNATE
TIME FOR SUCH SCHEDULED MAINTENANCE AND PUBLISHER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ACCOMMODATE MICROSOFT’S REQUEST.


 


5.3.3                        SERVER CAPACITY AND LOAD.   PUBLISHER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO SUPPORT ALL USERS OF ITS PUBLISHER HOSTING
SERVICES, INCLUDING OPERATING SUFFICIENT COMPUTING RESOURCES FOR USER TRAFFIC,
AND SHALL IMMEDIATELY INFORM MICROSOFT OF THE FAILURE OF RELEVANT PUBLISHER
HOSTING SERVICES.  PUBLISHER SHALL ENSURE THAT LOAD ON THE PUBLISHER HOSTING
SERVICES SYSTEM DOES NOT EXCEED **** OF THE MEASURED CAPACITY OF THE SYSTEM,
WHERE “CAPACITY” IS DEFINED AS THE MAXIMUM LOAD WHICH CAN BE SUSTAINED BY THE
SYSTEM. PUBLISHER MUST DESCRIBE IN WRITING THE TOOLS AND TECHNIQUES TO BE USED
IN MEASURING SYSTEM CAPACITY AND LOAD, WHICH TOOLS AND TECHNIQUES MUST BE
RECOGNIZABLE AS INDUSTRY STANDARD PRACTICES AND WHICH MUST BE AGREED TO IN
ADVANCE BY MICROSOFT. PUBLISHER SHALL MEASURE THE LOAD ON THE PUBLISHER HOSTING
SERVICES AT INTERVALS OF NO MORE THAN ****. PUBLISHER SHALL RETAIN RECORDS OF
LOAD MEASUREMENTS FOR ****, AND SHALL MAKE SUCH RECORDS ACCESSIBLE TO MICROSOFT
UPON REQUEST. SHOULD CHANGES TO THE SYSTEM OCCUR WHICH NECESSITATE CHANGES IN
THE TOOLS AND TECHNIQUES USED TO MEASURE CAPACITY AND LOAD, OR SHOULD THE
CAPACITY OF THE SYSTEM MATERIALLY INCREASE OR DECREASE, PUBLISHER SHALL INFORM
MICROSOFT WITHIN ****.


 


5.3.4                        UPTIME.  THE PUBLISHER HOSTING SERVICES SHALL HAVE
UPTIME OF **** PER MONTH, WHERE UPTIME IS DEFINED AS THE PORTION OF TIME WHEN
THE SYSTEM IS ACCESSIBLE AND AVAILABLE TO XBOX LIVE USERS.  UPTIME WILL BE
CALCULATED ON A MONTHLY BASIS ASSUMING CONFORMANCE WITH THE INDUSTRY STANDARD OF
MONITORING UPTIME EVERY ****.  PUBLISHER WILL REPORT THE UPTIME STATISTICS TO
MICROSOFT UPON REQUEST.  SCHEDULED MAINTENANCE DONE PURSUANT TO SECTION 5.3.2
ABOVE MAY BE DEDUCTED WHEN CALCULATING UPTIME.

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


 


8



 


5.3.5                        SERVER LOCATION. PUBLISHER MUST LOCATE ALL SERVERS
USED TO OPERATE THE PUBLISHER HOSTING SERVICES IN APPROVED TERRITORIES AS
PROVIDED FOR IN THE XBOX 360 PUBLISHER GUIDE.


 


5.3.6                        TROUBLESHOOTING; NOTICE TO USERS. IF THE PUBLISHER
HOSTING SERVICES ARE UNABLE TO ESTABLISH A CONNECTION TO XBOX LIVE, THEN
PUBLISHER WILL WORK WITH MICROSOFT TO TROUBLESHOOT THE CAUSE OF THE PROBLEM AND
DILIGENTLY WORK TO FIX ANY SUCH PROBLEM. DURING ANY TIME IN WHICH A SOFTWARE
TITLE OR ANY PUBLISHER HOSTED ONLINE CONTENT USING THE PUBLISHER HOSTING
SERVICES ARE UNABLE TO ESTABLISH A CONNECTION TO THE PUBLISHER HOSTING SERVICES,
THEN PUBLISHER WILL DISPLAY THE APPROPRIATE MESSAGE TO THE XBOX LIVE USER IN
ACCORDANCE WITH THE XBOX 360 PUBLISHER GUIDE.


 


5.4                                 CUSTOMER SUPPORT. AS SET FORTH IN THE XBOX
360 PLA, AS BETWEEN MICROSOFT AND PUBLISHER, PUBLISHER IS SOLELY RESPONSIBLE FOR
PROVIDING CUSTOMER SUPPORT TO XBOX LIVE USERS FOR PUBLISHER HOSTED ONLINE
CONTENT AND PUBLISHER HOSTING SERVICES. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
PUBLISHER ACKNOWLEDGES AND AGREES THAT MICROSOFT HAS NO SUPPORT RESPONSIBILITIES
WHATSOEVER TO XBOX LIVE USERS FOR THE PUBLISHER HOSTED ONLINE CONTENT AND
PUBLISHER HOSTING SERVICES.


 


5.5                                 XBOX LIVE FAMILY SETTINGS FEATURES.
PUBLISHER HOSTING SERVICES AND PUBLISHER HOSTED ONLINE CONTENT SHALL AT ALL
TIMES COMPLY WITH THE REQUIREMENTS OF THE XBOX 360 PUBLISHER GUIDE AND THE
TECHNICAL CERTIFICATION REQUIREMENTS RELATED TO THE FAMILY SETTINGS FEATURES OF
THE XBOX 360 AND XBOX LIVE..


 


5.6                                 LAW ENFORCEMENT AND REGULATORY REQUIREMENTS.
PUBLISHER IS RESPONSIBLE FOR ENSURING THAT THE PUBLISHER HOSTING SERVICES AND
PUBLISHER HOSTED ONLINE CONTENT COMPLY WITH ALL LEGAL AND REGULATORY
REQUIREMENTS THAT APPLY IN THE JURISDICTIONS IN WHICH SUCH SERVICES OR CONTENT
ARE MADE AVAILABLE. PUBLISHER MAY BE REQUIRED TO PROVIDE MICROSOFT WITH
INFORMATION INCLUDING LEGAL OPINIONS TO VERIFY THAT THE PUBLISHER HOSTING
SERVICES AND PUBLISHER HOSTED ONLINE CONTENT COMPLY WITH APPLICABLE LAWS. IN
ADDITION, PUBLISHER AGREES THAT IT WILL PROMPTLY REPLY TO AND COMPLY WITH ANY
REQUESTS BY ANY LAW ENFORCEMENT OFFICIALS REGARDING THE PUBLISHER HOSTING
SERVICES OR PUBLISHER HOSTED ONLINE CONTENT.


 


5.7                                 PUBLISHER CONTACT. AS PROVIDED IN THE XBOX
360 PUBLISHER GUIDE, PUBLISHER SHALL DESIGNATE AT LEAST ONE FULL-TIME EMPLOYEE
AS A PRODUCT OR PROGRAM MANAGER TO THE SERVICES CONTEMPLATED UNDER THESE XLSP
TERMS, RESPONSIBLE FOR SERVING AS MICROSOFT’S LIAISON, PERFORMING PUBLISHER’S
OBLIGATIONS UNDER THIS AGREEMENT, AND SERVING AS PRIMARY CONTACT TO MICROSOFT.


 


6.                                      XBOX LIVE USER CONTENT


 


6.1                                 MICROSOFT APPROVAL. PUBLISHER MAY NOT ALLOW
XBOX LIVE USERS TO CREATE, SHARE OR OTHERWISE PROVIDE XBOX LIVE USER CONTENT IN
CONNECTION WITH A SOFTWARE TITLE WITHOUT MICROSOFT’S EXPRESS APPROVAL. IF
PUBLISHER WANTS TO MAKE XBOX LIVE USER CONTENT AVAILABLE AS PART OF PUBLISHER
HOSTED ONLINE CONTENT, PUBLISHER WILL PROVIDE TO MICROSOFT A DETAILED
DESCRIPTION OF THE PROCESS AND PROCEDURES PUBLISHER WILL HAVE IN PLACE REGARDING
SUCH XBOX LIVE USER CONTENT.


 


6.2                                 CLAIM OF INFRINGEMENT. IF MICROSOFT HAS
APPROVED PUBLISHER ALLOWING XBOX LIVE USER CONTENT, PUBLISHER SHALL MAINTAIN A
PROCEDURE FOR REMOVING XBOX LIVE USER CONTENT IN THE EVENT OF A CLAIM OF
INFRINGEMENT, WHICH PROCEDURE SHALL COMPLY WITH ALL APPLICABLE LAWS AND
REGULATIONS. MICROSOFT MAY NOTIFY PUBLISHER OF ANY COMPLAINTS MICROSOFT RECEIVES
RELATED TO XBOX LIVE USER CONTENT. PUBLISHER SHALL REMOVE ALLEGEDLY INFRINGING
XBOX LIVE USER CONTENT UPON RECEIPT OF A THIRD PARTY CLAIM OR NOTICE FROM
MICROSOFT, BUT IN ANY EVENT NO LATER THAN FORTY-EIGHT (48) HOURS AFTER RECEIPT
OF SUCH CLAIM. PUBLISHER AGREES TO NOTIFY MICROSOFT AS SOON AS COMMERCIALLY
REASONABLE (AND IN ANY EVENT NO LATER THAN FORTY-EIGHT (48) HOURS AFTER RECEIPT)
OF ANY SUCH CLAIMS OF INFRINGEMENT AND TO UPDATE MICROSOFT AS TO STEPS TAKEN IN
RESPONSE THERETO. IN ORDER TO MITIGATE ESCALATION OF ANY SUCH CLAIMS, MICROSOFT
MAY IN ITS GOOD FAITH DISCRETION AND, IN CONSULTATION WITH PUBLISHER, TAKE
CONTROL OVER ANY SUCH CLAIM AND BE THE SOLE SOURCE OF COMMUNICATIONS TO THE
CLAIMANT.


 


6.3                                 ADDITIONAL CIRCUMSTANCES FOR REMOVAL OF XBOX
LIVE USER CONTENT. MICROSOFT MAY IN ITS DISCRETION REQUEST THAT XBOX LIVE USER
CONTENT BE REMOVED BY PUBLISHER PURSUANT TO THE PROCEDURES DESCRIBED ABOVE FOR
XBOX LIVE USER VIOLATIONS OF THE XBOX TERMS OF USE AND/OR CODE OF CONDUCT.


 


7.                                      ACTION BY MICROSOFT


 

In the event Publisher fails to perform any of its obligations under these XLSP
Terms, including failure to conform to the approved Concept for the Software
Title and/or Publisher Hosting Services, Microsoft has the right, without
limiting any of its other rights and remedies under the Agreement, to restrict
access to the Publisher Hosted Online Content and disconnect Publisher Hosting
Services from Xbox Live. Microsoft, in its discretion, may restrict the
uploading of Xbox Live User

 

9


 

Content to, or require Publisher to remove Xbox Live User Content from, Xbox
Live in accordance with the Xbox Live Terms of Use, the Xbox Live Privacy Policy
and the Xbox Live Code of Conduct.

 


8.                                      TERMINATION


 


8.1                                 TERMINATION. IN ADDITION TO THE TERMINATION
PROVISIONS OF THE XBOX 360 PLA, MICROSOFT MAY TERMINATE PUBLISHER’S USE OF XLSP
AT ANY TIME FOR PUBLISHER’S FAILURE TO COMPLY WITH THESE XLSP TERMS.


 


8.2                                 EFFECT OF TERMINATION. UPON TERMINATION OR
EXPIRATION OF THE XBOX 360 PLA PUBLISHER SHALL CONTINUE TO SUPPORT EXISTING
PUBLISHER HOSTED ONLINE CONTENT UNTIL THE EARLIER OF (1) THE END OF THE FPU
SELL-OFF PERIOD AS SET FORTH IN THE XBOX 360 PLA, OR (2) THE END OF THE MINIMUM
COMMITMENT TERM FOR ONLINE CONTENT (AS DEFINED IN THE XBOX 360 PLA).
ADDITIONALLY, PUBLISHER SHALL CONTINUE TO SUPPORT ANY EVENT-BASED PUBLISHER
HOSTED ONLINE CONTENT THAT STARTED BEFORE TERMINATION OR EXPIRATION. TO THE
EXTENT PUBLISHER HAS SUPPORT OBLIGATIONS PURSUANT TO THIS SECTION 8.2 FOLLOWING
TERMINATION OR EXPIRATION, ALL OF PUBLISHER’S OBLIGATIONS UNDER THESE XLSP TERMS
WILL CONTINUE TO APPLY. IF PUBLISHER’S USE OF XLSP IS TERMINATED DUE TO
PUBLISHER’S FAILURE TO COMPLY WITH THESE XLSP TERMS OR PUBLISHER’S BREACH OF THE
XBOX 360 PLA, THEN MICROSOFT HAS THE RIGHT TO IMMEDIATELY TERMINATE THE
AVAILABILITY OF THE PUBLISHER HOSTED ONLINE CONTENT AND REQUIRE THAT THE
OPERATION OF PUBLISHER HOSTING SERVICES IMMEDIATELY CEASE, AND ALL MICROSOFT
SOFTWARE OR MATERIALS BE IMMEDIATELY RETURNED TO MICROSOFT.


 


8.3                                 SURVIVAL. THE FOLLOWING SECTIONS OF THESE
XLSP TERMS SHALL SURVIVE EXPIRATION OR TERMINATION OF THESE XLSP TERMS:  9 AND
10. OTHER SECTIONS SHALL SURVIVE IN ACCORDANCE WITH THEIR TERMS.


 


9.                                      WARRANTIES


 

In addition to the warranties set forth in the Xbox 360 PLA, Publisher
additionally warrants and represents that:

 


9.1                                 ANY AND ALL INFORMATION, DATA, LOGOS,
SOFTWARE OR OTHER MATERIALS PROVIDED TO MICROSOFT AND/OR MADE AVAILABLE TO XBOX
LIVE USERS VIA PUBLISHER HOSTED ONLINE CONTENT OR THE PUBLISHER HOSTING SERVICES
COMPLIES WITH ALL LAWS AND REGULATIONS AND DOES NOT AND WILL NOT INFRINGE UPON
OR MISAPPROPRIATE ANY THIRD PARTY TRADE SECRETS, COPYRIGHTS, TRADEMARKS,
PATENTS, PUBLICITY, PRIVACY OR OTHER PROPRIETARY RIGHTS.


 


9.2                                 THE PUBLISHER HOSTED ONLINE CONTENT AND THE
PUBLISHER HOSTING SERVICES DO NOT AND WILL NOT CONTAIN ANY MESSAGES, DATA,
IMAGES OR PROGRAMS WHICH ARE, BY LAW, DEFAMATORY, OBSCENE OR PORNOGRAPHIC, OR IN
ANY WAY VIOLATE ANY APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION LAWS OF
PRIVACY) OF THE TERRITORY WHERE THE PUBLISHER HOSTED ONLINE CONTENT IS
DISTRIBUTED OR HOSTED.


 


9.3                                 THE PUBLISHER HOSTED ONLINE CONTENT AND THE
PUBLISHER HOSTING SERVICES DO NOT HARVEST OR OTHERWISE COLLECT INFORMATION ABOUT
XBOX LIVE USERS, INCLUDING E-MAIL ADDRESSES, AND THE PUBLISHER HOSTED ONLINE
CONTENT AND THE PUBLISHER HOSTING SERVICES DO NOT LINK TO ANY UNSOLICITED
COMMUNICATION SENT TO ANY THIRD PARTY.


 


9.4                                 PUBLISHER WILL NOT SERVE ANY PUBLISHER
HOSTED ONLINE CONTENT THAT IS NOT APPROVED IN THE SOFTWARE TITLE’S CONCEPT.


 


9.5                                 PUBLISHER HAS OBTAINED ALL NECESSARY RIGHTS
AND PERMISSIONS FOR ITS AND MICROSOFT’S USE OF THE XBOX LIVE USER CONTENT AND
THE XBOX LIVE USER CONTENT DOES NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY.


 


10.                               INDEMNIFICATION


 

The indemnification obligations of the parties under the Xbox 360 PLA extends to
any breach by either party of its warranties, representations or covenants set
forth in these XLSP Terms. With regard to the Publisher Hosting Services,
Publisher’s warranties, representation, covenants and indemnification
obligations apply regardless of whether or not Publisher has engaged a Third
Party Host to perform all or any of the Publisher Hosting Services. Publisher’s
indemnity obligation applies to any third party claims arising out of
Microsoft’s use of the Xbox Live User Content as authorized by Publisher.

 


11.                               SUB-PUBLISHING


 

Publisher may enter into sub-publishing arrangements as provided for in the Xbox
360 PLA with respect to Software Titles subject to these XLSP Terms, provided
that Publisher remains in control of and responsible for the operations of all
Publisher

 

10


 

Hosted Online Content and Publisher Online Services. If Publisher desires to
transfer the ownership and operation of Publisher Online Services to its
sub-publishing partner, then the sub-publisher must be treated as a Third Party
Host hereunder or Publisher must get confirmation in writing that the
sub-publisher has its own XLSP Addendum in place with Microsoft.

 

11